DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding 35 U.S.C. § 103, the claims have been amended to overcome the rejection. Accordingly, the 35 U.S.C. § 103 rejection has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present application describes a method and an application-layer software routine for perception sharing between vehicles traveling the same direction on a portion of a roadway. The vehicles collect real-time data associated with a plurality of objects on the roadway. The vehicles further conduct object-matching and fusion of the plurality of objects via a multi-access edge computing cluster to identify and predict motion of the plurality of objects. The object-matching in the claimed invention is a weighted harmonic mean of object-matching scores based on a distance and visual descriptor for the plurality of objects. The claimed invention further controls an advanced driver assistance system of one of the vehicles in response to the locations of the surrounding vehicles.
With respect to the pertinent prior art of record, Yang et al. (U.S. Patent Application Publication No. 2020/0137580) teaches “executing, in a multi-access edge computing cluster in communication with a roadside unit disposed to monitor a portion of a roadway” (see Yang [0027]), “predicting motion of each of the plurality of objects based upon the real-time data from the plurality of similarly-situated vehicles, object-matching the motion of each of the plurality of objects” (see Yang [0041]), “object-matching the motion of each of the plurality of objects…and executing, via the multi-access edge computing cluster, fusion of the plurality of objects based upon the object-matching of the motion of each of the plurality of objects” (see Yang [0027] and [0072]), “identifying, via the multi-access edge computing cluster, locations of the similarly- situated vehicles traveling on the portion of the roadway based upon the fusion of the plurality of objects” (see Yang [0027] and [0040]), “communicating, via the roadside unit, the locations of the similarly-situated vehicles traveling on the portion of the roadway to one of the similarly-situated vehicles” (see Yang [0031]), and “controlling an advanced driver assistance system of the one of the similarly-situated vehicles in response to the locations of the similarly-situated vehicles traveling on the portion of the roadway” (see Yang [0024]), as claimed in claim 1. However, Yang fails to teach “…wherein the object- matching is determined as a weighted harmonic mean of matching scores for a distance descriptor and a visual descriptor of each of the plurality of objects…”
Tao et al. (U.S. Patent Application Publication No. 2021/0024095) is also pertinent prior art of record. Tao teaches “an application-layer routine, wherein the application-layer routine includes: collecting real-time data associated with a plurality of objects from each of the plurality of similarly-situated vehicles traveling on the portion of the roadway” (see Tao [0025, [0067], and [0068]), and “wherein the fusion of the plurality of objects is time-constrained based upon a data transmission cycle for the multi-access edge computing cluster” (see Tao [0044], [0045], [0065], [0067], and [0081]), as recited in claim 1. However, Tao fails to teach “wherein the object- matching is determined as a weighted harmonic mean of matching scores for a distance descriptor and a visual descriptor of each of the plurality of objects.” 
Risinger (U.S. Patent No. 10,679,315) is pertinent prior art found during a new search. Risinger teaches evaluating a Gaussian weighted average of distances of objects relative to a vehicle, derived from the object matching scores. However, Risinger fails to expressly teach “wherein the object- matching is determined as a weighted harmonic mean of matching scores for a distance descriptor and a visual descriptor of each of the plurality of objects.”
None of the prior art of record taken either together or in combination teach: “wherein the fusion of the plurality of objects is time-constrained based upon a data transmission cycle for the multi-access edge computing cluster.” For these reasons, the Applicant’s invention is distinguished over the prior art of record. Independent claims 7 and 14 recite similar limitations to claim 1. Independent claims 1, 7, and 14 are allowable. Dependent claims 2-6, 8-13, and 15-20 support the claimed invention described by the independent claims and are also thereby allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662       

                                                                                                                                                                                                 /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662